USCA4 Appeal: 22-1640      Doc: 13         Filed: 10/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1640


        KATHY JUANITA REAVES, a/k/a Kathy Reaves,

                            Plaintiff - Appellant,

                     v.

        KATHRYN M. CREWS, Individually and Professionally; CATHY HAZELWOOD,
        Individually and Professionally; STATE DEPARTMENT OF EDUCATION,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Terry L. Wooten, Senior District Judge; Thomas E. Rogers, III, Magistrate
        Judge. (3:22-cv-00732-TLW)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Kathy Juanita Reaves, Appellant Pro Se. Robert Hayne Hodges, III, Lillian Marshall
        Coleman Newton, GIGNILLIAT, SAVITZ & BETTIS LLP, Columbia, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1640      Doc: 13         Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Kathy Juanita Reaves seeks to appeal the magistrate judge’s text order, in which the

        magistrate judge noted that, as a pro se party, Reaves was not permitted to file documents

        with the court electronically. This court may exercise jurisdiction only over final orders,

        28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

        R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

        order Reaves seeks to appeal is neither a final order nor an appealable interlocutory or

        collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    2